Citation Nr: 1824967	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a nervous condition.

9.  Entitlement to service connection for acne, claimed as a skin condition.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January through October 2003 and June 2004 through May 2005.  He also had approximately six and a half months of prior active duty service.

These matters come before the Board of Veterans Appeals (Board) on appeal from March 2010, September 2010, and April 2017 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a January 2018 videoconference hearing.  A transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On remand, the Veteran's personnel file should be obtained.  Although the Veteran's medical records were requested, his personnel file was not requested and the Board cannot determine his various periods of service.  The Veteran testified that he injured his head while on active duty for training (ACDUTRA) in 1995 and underwent a CT scan.  His medical records reflect he underwent a CT scan in July 1995; however, because there is no personnel file, the Board cannot determine whether this CT scan was conducted consequent to an injury while on ACDUTRA.  

Also, although the RO requested his Reserves records, it is not entirely clear whether sufficient efforts were made to obtain National Guard medical records.  There are records for the 1983-1984 time period, then a 1995 periodic examination report, but not much else from his National Guard service.  The bulk of the medical records in the file are from his Reserves service.

During his January 2018 Board hearing, the Veteran testified that he received treatment for his sinusitis from a private physician from 1984 through 2004.  The Veteran also reported that he received private treatment for his lumbar spine disability throughout 2004 and 2005 when he was on active duty, and he was diagnosed with a lumbar spine disability in 2006 or 2007 by a private physician.  Although there are private treatment records from 2004 and 2005 associated with the claims file, these records only pertain to treatment for cervical spine and left shoulder disabilities.  He testified that he was diagnosed with hypertension in 2005 by a private physician.  Further, he testified that be began seeking psychiatric treatment in 2007 through a psychologist and then switched to seeing a psychiatrist in 2012 or 2013.  A July 2017 letter from the Veteran's psychiatrist indicates the Veteran began psychiatric treatment with him in August 2014.  None of these records are part of the claims file.  On remand, the Veteran should be encouraged to complete a release so VA can request these records.

The Board also notes that the Veteran has not been afforded VA examinations for his sinusitis, hypertension, GERD, nervous condition, lumbar spine disability, hearing loss and tinnitus.

Service treatment records reflect that the Veteran was diagnosed with upper respiratory infections in July and August 1984.  He also complained of cold symptoms in September and October 1984.  He was treated for bronchitis in April and May 2003 and again in March 2005.  On his September 2003 post-deployment health review, he reported experiencing difficulty breathing.  He reported chronic cough, runny nose, and weakness on his May 2005 post-deployment health assessment.

As for his claim for hypertension, the Veteran had high blood pressure recorded several times in his service treatment records.  See Service Treatment records dated April 2003, October 2004, November 2004, March 2005, and May 2005.

Service treatment records dated August 1984 reflect the Veteran complained of epigastric pain and cold symptoms.  He was diagnosed with viral syndrome gastroenteritis.  In September 1984, the Veteran again complained of epigastric pain with burning.  He was diagnosed with gastric pain secondary to increased acid. 

With regard to the Veteran's claim for a nervous condition, he reported on his May 2005 post-deployment health assessment that he had thoughts or concerns that he may have serious conflicts with others or hurt or lose control with someone.  During his January 2018 Board hearing, he testified that his psychiatric symptoms began during his 2004 and 2005 deployment.

As for the Veteran's lumbar spine disability, he reported back pain on his September 2003 and May 2005 post-deployment health assessment.  In May 2005 he requested treatment for back problems.

The Veteran's service treatment records reflect that his hearing acuity decreased between his May 1983 entrance examination and a January 1995 periodic health assessment.  The Veteran testified during his Board hearing that he was exposed to noise from fifty caliber rifles during his 2003 and 2004 through 2005 periods of active duty and that he experienced tinnitus constantly after the noise exposure.  Additionally, his military occupational specialty is listed as petroleum supply specialist on his DD 214s.

The Board finds that the evidence of record meets the low threshold outlined by McLendon v. Nicholson and examinations are warranted for sinusitis, hypertension, GERD, nervous condition, lumbar spine disability, hearing loss and tinnitus.

Finally, the Board notes that the 2012 Supplemental Statement of the Case (SSOC) referenced evidence of VA treatment records dated from July 1995 to March 2011, obtained in March 2011.  Those records are glaringly incomplete.  There is a SINGLE 1995 record (a report of CT head scan), but the progress notes begin in 2010.  Those notes indicate "primary care follow up" suggesting that there may be older VA treatment records that the RO has not obtained.  The fact a CT scan of the head was done in 1995 also shows he clearly received some type of treatment at that time as a medical professional had to have ordered the test.  Additionally, there is a gap in the Veteran's VA treatment records from March 2013 through January 2016.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an Authorization to Disclose Information to the Department of Veterans Affairs (VA) in order to obtain the following private treatment records and any other records the Veteran identifies:
* Treatment for sinusitis from 1984 through 2004
* Treatment for hypertension in 2005
* Treatment for a lumbar spine disability beginning in 2004
* Psychiatric treatment with a psychologist beginning in 2007
* Psychiatric treatment from a psychiatrist beginning in 2012

2.  Obtain and associate with the claims file all relevant VA treatment records from the San Juan VAMC and all associated outpatient treatment clinics for the following time periods:
* prior to April 2010, 
* from March 2013 through January 2016, 
* and from April 2017 to the present.

The search for records prior to 2010 must include a search of RETIRED OR ARCHIVED paper records, with documentation of any negative replies.  In particular, records must be searched for any July 1995 emergency room or inpatient treatment.

3.  Contact the appropriate institutions to obtain the Veteran's complete personnel file from BOTH his National Guard service and his Reserves service.  Document all efforts to obtain this information and any negative responses.

4.  Contact the appropriate institutions to obtain the Veteran's complete medical records from his National Guard service, which appears to have been from approximately 1983 until 2003, when he switched to the Reserves.  Document all efforts to obtain this information and any negative responses.

5.  DO NOT PROCEED WITH SCHEDULING EXAMINATIONS UNTIL ALL OF THE ABOVE EVIDENCE HAS BEEN OBTAINED OR IT IS DETERMINED FURTHER EFFORTS ARE FUTILE.

6.  Then, schedule the Veteran VA examinations with the appropriate specialist or specialists to determine the etiology of his sinusitis, hypertension, GERD, nervous condition, lumbar spine disability, hearing loss and tinnitus.  Each examiner should opine as to whether it is as likely as not the claimed condition is related to active service, a period of active duty for training, or an injury incurred during a period of inactive duty for training.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  In reviewing the VA examination opinions for adequacy, the RO must ensure the opinions address the Veteran's various periods of active duty/active duty for training AND any injuries he incurred during inactive duty for training.

8.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




